[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                      For the First Circuit


No. 00-1664

                         SYDNEY BRADSHAW,

                       Plaintiff, Appellant,

                                v.

         CORRECTIONAL MEDICAL SERVICES, INC., ET AL.,

                      Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MAINE

              [Hon. Gene Carter, U.S. District Judge]


                              Before

                      Selya, Boudin and Lynch,
                          Circuit Judges.




    Sydney Bradshaw on brief pro se.




                          April 12, 2001
             Per Curiam.         Sydney Bradshaw appeals a district

court judgment dismissing his complaint for failure to state

a claim on which relief may be granted.                    See 28 U.S.C. §

1915(e)(2)(B).        We review such a dismissal de novo.                      See

Perkins v. Kansas Dept. of Corrections, 165 F.3d 803, 806

(10th Cir. 1999).

             Upon review of Bradshaw's brief and the record on

appeal, we conclude that his claims of the defendants'

allegedly inadequate response to his medical needs do not

rise to the level of a deliberate indifference to serious

medical needs so as to constitute a violation of the Eighth

Amendment's         proscription     against         cruel    and     unusual

punishment.     See Estelle v. Gamble, 429 U.S. 97, 104 (1976)

(setting forth standard).            At most, Bradshaw's dispute is

over the adequacy of his medical treatment.                  He prefers the

treatment regimen which he claims was ordered by a doctor at

the facility where he was previously incarcerated.                            But,

"[t]he right to be free from cruel and unusual punishment

does   not    include      the   right    to   the    treatment     of    one's

choice."      Layne v. Vinzant, 657 F.2d 468, 473 (1st Cir.

1981).       "'[W]here a prisoner has received some medical

attention     and    the   dispute   is    over      the   adequacy      of    the

treatment, federal courts are generally reluctant to second
guess medical judgments and to constitutionalize claims

which   sound   in   state   tort   law.'"   Id.   at   474   (quoting

Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976)).

          The judgment of the district court is affirmed.




                                -3-